

	

		II 

		109th CONGRESS

		1st Session

		S. 380

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Ms. Collins (for

			 herself, Mr. Pryor,

			 Mr. DeWine, Mr.

			 Bingaman, Mr. Smith,

			 Mr. Lieberman, and

			 Mr. Coleman) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  establish a State family support grant program to end the practice of parents

		  giving legal custody of their seriously emotionally disturbed children to State

		  agencies for the purpose of obtaining mental health services for those

		  children.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Keeping Families Together

			 Act.

		

			2.

			Purpose

			It is the purpose of this Act

			 to assist States in eliminating the practice of parents giving custody of their

			 seriously emotionally disturbed children to State agencies for the purpose of

			 securing mental health care for those children.

		

			3.

			Family support grants

			Title V of the

			 Public Health Service Act

			 (42 U.S.C.

			 290aa et seq.) is amended—

			

				(1)

				by redesignating the second

			 part G (relating to services provided through religious organizations) as part

			 J;

			

				(2)

				by redesignating sections 581

			 through 584 of part J (as so redesignated) as sections 596 through 596C,

			 respectively; and

			

				(3)

				by adding at the end the

			 following:

				

					

						K

						Family support

						

							597.

							Family support grants

							

								(a)

								In general

								The Secretary, acting

				through the Administrator and in consultation with the task force established

				under section 597A, is authorized to award competitive grants to States to

				enable such States to establish systems of care to treat and provide services

				to all eligible children and youth. The Secretary shall ensure that the amount

				awarded to each grantee is sufficient to enable the grantee to accomplish the

				purposes of the grant.

							

								(b)

								Eligibility

								To be eligible for a grant

				under subsection (a) a State shall—

								

									(1)

									have laws or policies in

				effect to ensure that children receive appropriate mental health services so

				that parents do not have to relinquish legal custody of such children;

								

									(2)

									submit to the Secretary an

				application from the Governor in accordance with subsection (c);

								

									(3)

									provide assurances that the

				State will provide matching funds in accordance with subsection (e); and

								

									(4)

									meet such other

				requirements as the Secretary determines appropriate.

								

								(c)

								Application

								

									(1)

									In general

									An application submitted

				for a grant under this section shall include—

									

										(A)

										a brief description of the

				system of care that the State intends to establish with amounts received under

				the grant to ensure that eligible children and youth and their families receive

				the appropriate individualized mental health treatment and family support

				services necessary to keep such families together;

									

										(B)

										a description of the

				process by which the State will formulate a State plan that meets the

				requirements of paragraph (2), including participants, timelines, and any

				previous or ongoing efforts related to the establishment of a statewide

				system;

									

										(C)

										an estimate of the number

				of eligible children and youth in the State, and the number of eligible

				children and youth who will be served under the grant;

									

										(D)

										a description of existing

				systems of care in the State (including systems funded under section 561) and

				existing interagency collaboration that demonstrates a foundation on which the

				State can build a system of care under a grant under this section;

									

										(E)

										a brief description of the

				manner in which services for all eligible children and youth are expected to be

				funded under the system established by the State under the grant;

									

										(F)

										a description of children’s

				mental health services capacity in the State and the steps that will be taken,

				if necessary, to ensure that adequate capacity exists to implement the proposed

				system of care;

									

										(G)

										a description of the source

				of the State matching funds; and

									

										(H)

										other information as

				required by the Secretary.

									

									(2)

									State plan

									Prior to receiving funds

				under the grant for the second grant year, a State shall submit to the

				Secretary and the Secretary shall approve, a State plan that—

									

										(A)

										is developed through a

				collaborative process that includes the required State partners as represented

				by senior officials with policymaking authority, the required private partners,

				and other entities that the governor of the State determines

				appropriate;

									

										(B)

										contains a description and

				assessment of the effectiveness of the laws or policies that the State has in

				effect to ensure that children receive appropriate mental health services and

				that parents do not have to relinquish legal custody of such children in order

				to obtain such services;

									

										(C)

										contains a description of

				the services to be provided to eligible children and youth and the sources of

				such services, including the extent to which the State will build upon existing

				systems of care within the State;

									

										(D)

										contains a description of

				the procedures to be implemented for the early identification, assessment, and

				referral, by health care providers, mental health agencies, other child-serving

				entities, child welfare, corrections, and juvenile justice systems, of all

				eligible children and youth for appropriate care and for coordinating services

				among child welfare, juvenile justice, and child mental health agencies,

				including co-location of services as appropriate;

									

										(E)

										describes any legislative

				changes that are required to implement the State plan;

									

										(F)

										describes how the State

				screens children and youth entering the juvenile justice and child welfare

				systems for mental health problems, including the State’s mental health

				screening procedures as part of the early and periodic screening, diagnostic,

				and treatment services described in section 1905(r) of the

				Social Security Act that are provided

				under the medicaid programs;

									

										(G)

										contains a description of

				the plan of the State for ensuring that there will be adequate capacity to

				serve all eligible children;

									

										(H)

										contains a description of

				the plan of the State for financing the system of care developed under the

				grant, including—

										

											(i)

											the manner in which the

				State will use—

											

												(I)

												contributions from State

				agencies;

											

												(II)

												State eligibility options

				or waivers authorized with respect to the State medicaid program such as those

				authorized under sections 1902(e)(3) and 1915(c) of the

				Social Security Act;

											

												(III)

												the State Children’s Health

				Insurance Program under title XXI of the Social

				Security Act (including an assurance that grant funds will not be

				used as a State match under the medicaid or SCHIP programs); and

											

												(IV)

												other public health

				insurance mechanisms; and

											

											(ii)

											how Federal grant dollars

				will be used to enable the State to achieve a sustainable system of care to

				serve all eligible children and youth;

										

										(I)

										contains a description of

				how the State will provide outreach services to families, provide for public

				educational activities, and involve families; and

									

										(J)

										establishes a method for

				tracking and reporting the number of children and youth entering child welfare

				and juvenile justice systems with significant mental health problems.

									

									(3)

									Priority

									In awarding grants under

				this section, the Secretary shall give priority to States—

									

										(A)

										that have a history of

				developing and supporting local or statewide systems care and of successful

				interagency collaboration;

									

										(B)

										that have taken steps to

				broaden access to community-based services for children with serious emotional

				disturbances;

									

										(C)

										that have provided

				reasonable estimates of the numbers of eligible children and youth;

									

										(D)

										that have sufficient mental

				health service capacity or specific plans for sufficiently increasing mental

				health services capacity to successfully implement the proposed system of

				care;

									

										(E)

										in which the governor’s

				office will play a leading role in the formulation of the State plan required

				under paragraph (2); and

									

										(F)

										that will involve State

				juvenile and family court judges in the planning and oversight of the system of

				care.

									

								(d)

								Use of funds

								A State shall use amounts

				received under a grant under this section to—

								

									(1)

									establish State- and

				local-level infrastructure to allow for interagency cooperation and cross

				system financing to—

									

										(A)

										support the purchase and

				delivery of a comprehensive array of community-based mental health and family

				support services to all eligible children and youth and their families;

									

										(B)

										decrease categorical

				funding structures and eliminate inter-agency fragmentation of services;

				and

									

										(C)

										increase the capacity of

				agencies to share public resources and improve parental access to services for

				children with mental health needs to eliminate the need to relinquish custody

				in order to receive treatment;

									

									(2)

									expand public health

				insurance programs to cover a comprehensive array of community-based mental

				health and family support services for eligible children and youth and their

				families that will be sustainable after the grant has expired;

								

									(3)

									deliver mental health care

				and family support services to eligible children and youth and their families

				as part of a transition to a sustainable system of care for such children and

				youth;

								

									(4)

									provide outreach and public

				education concerning programs and activities funded under this section;

								

									(5)

									provide training and

				professional development for personnel who work with eligible children and

				youth as required to successfully implement the State plan; and

								

									(6)

									carry out other

				administrative activities related to the programs and activities carried out

				under the grant, including the development and maintenance of data

				systems.

								

								(e)

								Matching funds

								

									(1)

									In general

									A State that receives a

				grant under this section shall, with respect to the costs to be incurred by the

				State in carrying out the purpose for which the grant is awarded, make

				available non-Federal contributions toward such costs in an amount that—

									

										(A)

										for the third fiscal year

				for which the entity receives payments from a grant under such subsection, is

				not less than $1 for each $2 of Federal funds provided in the grant;

									

										(B)

										for the fourth such fiscal

				year, is not less than $1 for each $1 of Federal funds provided in the grant;

				and

									

										(C)

										for the fifth and sixth

				such fiscal years, is not less than $2 for each $1 of Federal funds provided in

				the grant.

									

									(2)

									Determination of amount contributed

									Non-Federal contributions

				required in paragraph (1) may be in cash or in kind, fairly evaluated,

				including plant, equipment, or services. Amounts provided by the Federal

				Government, or services assisted or subsidized to any significant extent by the

				Federal Government, may not be included in determining the amount of such

				non-Federal contributions.

								

									(3)

									Accounting required

									With respect to a State

				that complies with the requirement of paragraph (2) through the provision of

				in-kind contributions, such State shall provide the Secretary with an

				accounting that describes the value of such in-kind contributions.

								

								(f)

								Limitation on use for administrative costs

								Not more than 5 percent of

				the amount that a State receives under a grant under this section shall be used

				for administrative costs.

							

								(g)

								Payments

								Grants under this section

				shall be payable over a 6-year period.

							

								(h)

								Reporting requirements

								

									(1)

									In general

									Secretary, acting through

				the Administrator and in consultation with the task force established under

				section 597A, shall require States to report information that is appropriate to

				permit an assessment to be made of the success of States in the implementation

				of programs under this section. Such information shall, at a minimum,

				include—

									

										(A)

										the number of eligible

				children and youth in foster care;

									

										(B)

										the number of eligible

				children and youth in residential treatment centers;

									

										(C)

										appropriate information

				concerning the participation and academic progress of eligible children and

				youth in school;

									

										(D)

										measures of the contacts of

				eligible children and youth with juvenile justice systems;

									

										(E)

										measures of the clinical

				improvement of eligible children and youth; and

									

										(F)

										information concerning the

				level of satisfaction of eligible children and youth and their families with

				services received.

									

									(2)

									Annual report by States

									Beginning with the second

				fiscal year in which a State receives funding under a grant under this section,

				the State shall annually report to the Secretary on the success of the programs

				and activities carried out by the State under the grant. Such reports shall

				include the information specified in paragraph (1) and other information

				required by the Secretary.

								

									(3)

									Reports by the Secretary

									

										(A)

										In general

										Not later than 3 years

				after the date of enactment of this part, the Secretary shall submit to

				Congress a report on the success of States in using grants under this section

				to eliminate children and youth custody relinquishment solely to obtain mental

				health care. Such report shall include recommendations to strengthen the

				program under this section.

									

										(B)

										Final report

										Not later than 6 years

				after the date of enactment of this part, the Secretary shall submit to

				Congress a final report on the success of States in using grants under this

				section to eliminate children and youth custody relinquishment solely to obtain

				mental health care.

									

								(i)

								Technical assistance

								The Secretary, in

				consultation with the task force established under section 597A, may provide

				technical assistance to States in carrying out programs and activities under

				this section. The Secretary shall use not more than 20 percent of the amount

				appropriate for each fiscal year, not to exceed $5,000,000 in any such fiscal

				year, to carry out this subsection and shall coordinate technical assistance

				under this section with other technical assistance programs as

				appropriate.

							

								(j)

								Definitions

								In this section:

								

									(1)

									Eligible children and youth

									The term eligible

				children and youth means children and youth under the age of 21 years

				who are in the custody of the State for the purpose of receiving mental health

				services or at-risk of entering into the custody of the State for the purpose

				of receiving mental health services.

								

									(2)

									Family support services

									The term family

				support services means individualized services that are designed with

				input from the family and provided to eligible children and youth and their

				families to promote the mental health of an eligible child or youth, to

				strengthen the ability of family members to care for an eligible child or

				youth, or to enable an eligible child or youth to take advantage of other

				treatment and family support services.

								

									(3)

									Required private partners

									The term required

				private partners includes—

									

										(A)

										representatives of families

				of seriously emotionally disturbed children;

									

										(B)

										representatives of mental

				health care providers;

									

										(C)

										representatives of private

				health insurers; and

									

										(D)

										representatives of

				hospitals and residential care facilities.

									

									(4)

									Required State partners

									The term required

				State partners with respect to a State includes—

									

										(A)

										the State agency

				responsible for children’s mental health;

									

										(B)

										the State child welfare

				agency;

									

										(C)

										the State juvenile justice

				agency;

									

										(D)

										the State Medicaid

				agency;

									

										(E)

										the State education

				agency;

									

										(F)

										the State substance abuse

				agency;

									

										(G)

										the State bureau of

				insurance; and

									

										(H)

										the office of the Governor

				of the State.

									

									(5)

									State

									The term State

				includes, in addition to the several States, the District of Columbia, the

				Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,

				the Virgin Islands, Guam, American Samoa, the Trust Territory of the Pacific

				Islands, and Indian tribes.

								

								(k)

								Authorization of appropriations

								There are authorized to be

				appropriated to carry out this section, $4,500,000 for fiscal year 2006,

				$6,500,000 for fiscal year 2007, and $11,000,000 for each of fiscal years 2008

				through 2010.

							

							597A.

							Task force

							

								(a)

								Establishment

								The Administrator, in

				conjunction with the Director of the Office of Juvenile Justice and Delinquency

				Prevention, the Administrator of the Administration for Children and Families,

				the Administrator of the Centers for Medicare & Medicaid Services, and the

				Assistant Secretary of Education for Special Education, shall establish and

				staff a task force to examine problems of mental health in the child welfare

				and juvenile justice systems and issues with respect to access by children and

				youth to mental health services, and the role of their agencies in promoting

				access by children and youth to mental health services.

							

								(b)

								Duties

								The task force established

				under subsection (a) shall—

								

									(1)

									work with mental health and

				child advocates, representatives of families of eligible children and youth,

				and representatives of State systems of care to make recommendations to

				Congress concerning strategies to improve the delivery of mental health

				services, including prevention services, to children and youth with serious

				emotional disturbances, including those who are at risk of dropping out of

				school or at risk of coming in contact with child welfare and juvenile justice

				systems;

								

									(2)

									work with mental health and

				child advocates, representatives of families of eligible children and youth,

				and representatives of State systems of care to develop improved reporting

				requirements for States concerning the number of children and youth entering

				child welfare and juvenile justice systems solely to access mental health

				services;

								

									(3)

									in consultation with States

				and appropriate stakeholders, create standard definitions for the categories of

				data to be collected on such children and youth;

								

									(4)

									foster interagency

				cooperation to eliminate the practice of custody relinquishment;

								

									(5)

									provide advice to the

				Administrator in implementation of the family support grant programs under

				section 597;

								

									(6)

									coordinate and deliver

				technical assistance to States and State agencies to help implement programs

				under such grant program;

								

									(7)

									make recommendations to

				break down barriers to coordination in existing Federal programs and to allow

				for more effective integration across agencies and programs; and

								

									(8)

									provide a biannual report

				to Congress on its recommendations and its progress in carrying out its duties,

				ending the practice of parents relinquishing legal custody of their children

				with serious emotional disturbances in order to obtain mental health services,

				and improving the delivery of mental health services to children with serious

				emotional disturbances.

								

								(c)

								Authorization of appropriations

								There are authorized to be

				appropriated to carry out this section, $1,000,000 for each of fiscal years

				2006 through 2010. Of the amount appropriate for each fiscal year under this

				subsection, 60 percent of such amount shall be made available to the Secretary,

				20 percent of such amount shall be made available to the Attorney General, and

				20 percent of such amount shall be made available to the Secretary of

				Education.

							.

			

			4.

			Treatment of inpatient psychiatric hospital services for

			 individuals under age 21 in home or community-based services waivers

			

				(a)

				In general

				

					Section

			 1915(c) of the Social Security

			 Act (42 U.S.C. 1396n(c)) is

			 amended—

				

					(1)

					in paragraph (1)—

					

						(A)

						in the first sentence, by

			 inserting , or would require inpatient psychiatric hospital services for

			 individuals under age 21, after intermediate care facility for

			 the mentally retarded; and

					

						(B)

						in the second sentence, by

			 inserting , or would require inpatient psychiatric hospital services for

			 individuals under age 21 before the period;

					

					(2)

					in paragraph (2)(B), by

			 striking or services in an intermediate care facility for the mentally

			 retarded each place it appears and inserting services in an

			 intermediate care facility for the mentally retarded, or inpatient psychiatric

			 hospital services for individuals under age 21;

				

					(3)

					in paragraph (2)(C)—

					

						(A)

						by inserting , or who

			 are determined to be likely to require inpatient psychiatric hospital services

			 for individuals under age 21, after , or intermediate care

			 facility for the mentally retarded; and

					

						(B)

						by striking or

			 services in an intermediate care facility for the mentally retarded and

			 inserting services in an intermediate care facility for the mentally

			 retarded, or inpatient psychiatric hospital services for individuals under age

			 21; and

					

					(4)

					in paragraph (7)(A)—

					

						(A)

						by inserting or would

			 require inpatient psychiatric hospital services for individuals under age

			 21, after intermediate care facility for the mentally

			 retarded,; and

					

						(B)

						by inserting or who

			 would require inpatient psychiatric hospital services for individuals under age

			 21 before the period.

					

				(b)

				Effective date

				The amendments made by

			 subsection (a) apply with respect to medical assistance provided on or after

			 January 1, 2006.

			

